  Case 17-27826         Doc 50     Filed 03/20/19 Entered 03/20/19 15:09:48           Desc Main
                                     Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS

In Re:                                         )       In proceedings under Chapter 13
                                               )       Honorable Pamela S. Hollis
Guy C. Fitzer,                                 )
                                               )       Case No 17 B 27826
                       Debtor.                 )

                      AGREED ORDER IN SETTLEMENT OF MOTION
                         TO MODIFY STAY FILED BY TD AUTO

         COMES NOW TD Auto Finance LLC ("TD Auto") and Debtor, through their attorneys,
in settlement of the Motion to Modify Stay filed by TD Auto, and agree as follows:

         1.      TD Auto holds a valid secured interest in the following vehicle:

                         2008 Chevrolet Express, VIN: 1GAHG39K681196349

       2.        TD Auto filed a Motion to Modify Stay in reference to the aforementioned
vehicle.

      3.       In settlement of that Motion to Modify Stay, the parties agree that Debtor shall
resume the regular monthly payments to the Trustee per the Plan and shall maintain said
payments in a timely manner.

         4.      TD Auto agrees that the automatic stay shall remain in effect.

        5.     If Debtor thereafter becomes delinquent more than sixty (60) days in any payment
to the Chapter 13 Trustee or directly to TD Auto after conversion to a Chapter 7 bankruptcy
proceeding, TD Auto shall file a Notice of Default and mail a copy to Debtor and fax and e-mail
a copy to Debtor’s attorney. If the default is not cured by payment within fourteen (14) days
from the date of mailing of the Notice of Default, the automatic stay will be lifted upon the filing
of a Notice of Termination of Automatic Stay.

        6.     In the event that Debtor surrenders the aforesaid vehicle, TD Auto shall be
entitled to immediate relief from the automatic stay upon the filing of a Notice of Termination of
Automatic Stay.

       7.      In the event that the automatic stay is terminated, TD Auto may repossess and sell
the vehicle, apply the sale proceeds to the indebtedness due and owing TD Auto, and file an
amended proof of claim.

       8.      The parties agree and acknowledge that the terms of this Agreed Order will not
survive the dismissal or closure of the Debtor’s bankruptcy proceeding.
  Case 17-27826       Doc 50     Filed 03/20/19 Entered 03/20/19 15:09:48            Desc Main
                                   Document     Page 2 of 2


        IT IS THEREFORE ORDERED THAT the Motion to Modify Stay is denied as settled,
that the automatic stay shall remain in effect as to the vehicle described above, that Debtor shall
provide TD Auto with adequate protection according to the foregoing terms. In the event that
Debtor fails to provide TD Auto with adequate protection on such terms, the automatic stay shall
terminate as described above.

                                                     ENTERED:


Date: ____________________                           ________________________________
                                                     United States Bankruptcy Judge



/s/ David H. Cutler                                  /s/ Kathryn A. Klein
David H. Cutler                                      Kathryn A. Klein
Attorney at Law                                      Riezman Berger, P.C.
4131 Main Street                                     7700 Bonhomme, 7th Floor
Skokie, IL 60076                                     St. Louis, Missouri 63105
847-673-8600                                         (314) 727-0101
Attorney for Debtor                                  Attorneys for TD Auto
